      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 1 of 23



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA, ex rel.
CHRISTINE MARTINO-FLEMING, Relator,
                                                 No. 1:15-cv-13065-PBS
and

COMMONWEALTH OF MASSACHUSETTS, ex rel.
CHRISTINE MARTINO-FLEMING,

             Relator,

v.

SOUTH BAY MENTAL HEALTH CENTER, INC.;
COMMUNITY INTERVENTION SERVICES,
INC.; COMMUNITY INTERVENTION SERVICES
HOLDINGS, INC.; H.I.G. GROWTH
PARTNERS; H.I.G. CAPITAL, LLC; PETER
J. SCANLON; and KEVIN P. SHEEHAN,

             Defendants.




 ORDER ON RELATOR’S MOTION TO COMPEL ANSWERS TO INTERROGATORIES
                            (D. 207)

CABELL, U.S.M.J.:

      INTRODUCTION

      Federal   Rule    of   Civil   Procedure    33(d)   allows   a    party

responding to an interrogatory to refer the interrogating party to

records, if the answer may be determined by examining those records

and if the burden of ascertaining the answer will be substantially

the same for either party.      This motion concerns whether defendant

South Bay Mental Health Center (South Bay) properly invoked Rule
      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 2 of 23



33(d) in providing business records to Interrogatory No. 2 of

relator   Christine    Martino-Fleming’s     (Fleming)    First    Set   of

Interrogatories to South Bay Mental Health Center, Inc. (D. 207-

3).   Fleming contends otherwise and moves pursuant to Fed. R. Civ.

P. 37(a)(3)(B)(iii) to compel South Bay to produce a complete

answer to the interrogatory.       Following briefing, hearing and a

review of the documents provided, the court finds that South Bay

has properly invoked Rule 33(d) but must clarify and potentially

supplement some of the information provided.

      RELEVANT BACKGROUND

      Fleming alleges in the underlying complaint that South Bay

filed improper claims with MassHealth for services rendered by

therapists who were not properly credentialed or supervised under

federal regulations.     Interrogatory No. 2 requests the following

information for January 1, 2009 to present:

Identify each of Your unlicensed and licensed counselors, social
workers, supervisors, clinical directors, and regional directors
at each South Bay facility, including the following information:

      a. Their title, dates of employment, employment status (full
         or part time), dates holding each title, the specific
         South Bay facility at which they worked, whether they
         provided or supervised services provided to MassHealth
         members, or were otherwise associated, and the dates they
         provided or supervised services at each South Bay
         facility listed;

      b. The qualifications possessed by each identified person
         during their employment by or association with You,
         including  post-secondary   education   history, degrees
         awarded (including the field in which the degree was
         awarded),   licenses,    board    certifications  and/or

                                    2
        Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 3 of 23



          eligibility, work history, supervised clinical experience
          (including in an administrative capacity), internship
          experience, and the dates of the foregoing;

     c. The specific dates during which each counselor, social
        worker, supervisor, clinical director, and regional
        director was licensed or unlicensed while employed by or
        affiliated with South Bay;

     d. The supervisor, if any, of each counselor, social worker,
        supervisor, and clinical director, including the specific
        dates during which the supervisor supervised the counselor,
        social worker, supervisor, and clinical director;

     e. The dates of each counselor, social worker, supervisor,
        and clinical director’s first 90 days of employment or
        association with You (“90-day introductory period”).

(Id.)

     In    response,    South   Bay    invoked     Rule   33(d)   and   provided

business records in lieu of a narrative response.                 The number of

documents was substantial, approximately 180,000 pages (D. 212-

14), but South Bay claims that it worked in good faith to provide

the information in as much of a well-organized state as possible.

(D. 212-1).     South Bay also gave the relator the Bates numbers of

documents and document ranges containing responsive information.

(D. 212-11; 212-12; 212-13).

     The    relator    objected   to   many   of    these   documents    and   in

particular objected to a large volume of handwritten supervisory

documents.     The relator claimed that many of the documents were

vague or indecipherable, often providing only the first names for

supervisors, for example. (D. 212-14).             South Bay responded that:

the relator had barely examined the documents before objecting to

                                        3
          Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 4 of 23



them;      it   had   previously   cautioned    the    relator      that    the    vast

majority of its supervisory records were in hardcopy format only;

and the fact that some documents might be difficult to decipher

did not render South Bay’s answer insufficient.                (D. 212-15).         The

relator filed the present motion when the parties were unable to

resolve their disagreements.

      At a hearing convened by the court, the relator argued in

addition that some documents were inconsistent, that South Bay had

not     identified      the    specific   information        each    Bates-stamped

category of        documents    contained,     and    that   South    Bay    had    not

affirmed that the requested information could be found in the

documents provided.           The relator urged that South Bay should be

required to answer the interrogatory either in narrative form or

a table form similar to one used in United States et al. ex rel.

Escobar v. Universal Health Services, Inc., C.A. No. 11-CV-11170

(D. Mass. June 27, 2018). 1

      South Bay demurred.          It argued that it had affirmed that the

information could be found in the documents provided, and had

already borne a substantial burden to categorize the documents to

the best of its ability.            South Bay also produced for the first


      1 In Escobar, another court in this session directed the defendants to
provide information on their clinicians’ qualifications and licensure in table
format. Id. Electronic Order (June 27, 2018). However, Escobar involved only
93 clinicians and seven supervisors, and the defendants produced over 100,000
pages of documents. This matter involves an estimated 8,000-10,000 employees.
Mot. Compel 2:13:45-2:15:55 p.m., May 8, 2019, ECF No. 224.


                                          4
       Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 5 of 23



time    a   detailed   index   breaking      down   Interrogatory    No.   2   by

subcategory and listing the Bates-stamped batches responsive to

each category of requested information. (D. 227-2).

       At the close of the hearing, the court requested that South

Bay    file   with   the   court   any   spreadsheets,    indices,   or    other

documents it had provided or would be providing to the relator.

South Bay subsequently filed the following materials, which it

represented had been provided to the relator prior to the filing

of the motion, with the exception of numbers 2 and 8:

    1. Emails and letters identifying responsive documents by
       Bates number.

    2. An index to all responsive documents identified by Bates
       number range and the subpart of Interrogatory No. 2 to
       which they are responsive.

    3. A roster spreadsheet covering employees from 1986-2016 that
       includes employee name, job title, location, department,
       hire and termination date, reason for termination, rehire
       if applicable, contact information, and license name,
       number, effective date, and expiration.

    4. An employee list spreadsheet generated by the Credible
       behavioral software system (Credible) 2 and providing
       employee name, title, employment status, home office
       location, credentials, license number and expiration date,
       hire and termination date, and program information.

    5. A company roster spreadsheet for employees hired from 1990-
       2018 that provides employee name, hire date and rehire date
       (if applicable), department, location, employee status,
       title, contact information, who the employee reports to,
       and whether the employee has a manager role (SB00537184).

2 South Bay began using Credible brand software for its billing and record-
keeping in 2015. Prior to that date, it used a software program called AR
Plus for billing only.

                                         5
       Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 6 of 23




    6. A supplement to the termination report spreadsheet,
       covering employees from 1986-2018 and including employee
       name, title, location, department, job family, manager,
       contact information, and hire date, rehire date (if
       applicable), termination date, and last day worked
       (SB00537185).

    7. A Credible supervision report spreadsheet that provides
       employee name and identification number, program, home
       office, credentials (degree), supervisor, licensed
       supervisor, full time status, and service date for
       unlicensed clinicians with a billable service between
       November 1, 2015 and August 31, 2018 (SB00153160).

    8. A Credible “ghost data” spreadsheet 3 containing restored
       supervisor data manually paired with other Credible data
       (SB00537187). The spreadsheet lists services provided from
       November 2015 to February 2019, and provides patient name,
       service number, claim identification number, service type
       and date, CPT code, CPT modifier (if any), employee name
       and identification number, employee title, employee
       credentials, employee supervisor and licensed supervisor,
       payor name, and amount paid.

    9. Two additional Credible supervision records spreadsheets
       covering November 2015 to August 2018. (SB00537188-89):

       The first spreadsheet provides Credible claims information,
       including patient name, service number, claim
       identification number, service type and date, CPT code, CPT
       modifier (if any), employee name and identification number,
       employee title, payor name, and amount paid, as well as
       additional detail if another clinician or supervisor was
       logged with the billable service.

       The second spreadsheet provides logged supervision sessions
       for clinicians, including the clinician name, program, home
       office, identification number, full time or part time
       status, credentials, supervisor, licensed supervisor, date

3 According to South Bay, the Credible software erases historical data in
certain fields when updated data is entered. For example, if a clinician
started employment as unlicensed in 2017 but received her license in 2018,
the licensed status would be entered and the unlicensed status would be
erased. South Bay submits that in an effort to settle this discovery
dispute, it made a good faith effort to restore raw data that had been erased
and pair that data with the appropriate spreadsheet entry.

                                      6
      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 7 of 23



      of the logged supervision session, the clinician that
      provided the supervision and their license, and the
      duration of the supervision session.

   10. South Bay Organizational Tables for 2014-2018 that provide
       the name, title, supervisor, division, and site location
       for South Bay employees (SB00153020).

   11. A South Bay Personnel Spreadsheet providing name, title,
       credentials, supervisor, licensed supervisor, program, and
       team for various South Bay employees (SB00156036).

   12. A sample waiver letter from the Massachusetts Behavioral
       Health Partnership informing South Bay that it would waive
       credentialing criteria to allow a clinician to submit
       claims. (SB00156052). Due to volume, South Bay did not
       file all the letters produced to the relator.

   13. A sample South Bay supervision audit spreadsheet providing
       clinician name, credentials, direct supervisor, licensed
       supervisor and supervisor credentials, location, audit
       review date, and audit results (SB00156038). Due to volume,
       South Bay did not file all of the supervision audit
       spreadsheets it provided to the relator.

  14. Sample hardcopy supervision and personnel records pre-
      dating 2015, when South Bay implemented the Credible
      software. One example is the complete supervision record
      for Kristina Lingertat, three pages of which the Relator
      had cited in her motion as illegible or indecipherable. The
      second is a personnel record that includes a resume
      (SB00157169). 4 Due to volume, South Bay did not file all the
      hardcopy records it produced.

   15. A 2009 AR Plus spreadsheet. The other AR Plus spreadsheets
       were not included due to size but have been provided to the
       relator.

   16. A Credible claims spreadsheet providing claim information
       from November 2015 to August 2018 (SB00153159)and including
       patient name, service number, claim identification number,
       service type and date, CPT code, CPT modifier (if any),
       employee name, employee title, credentials, supervisor,

4 The relator stated at the hearing on this motion that she could not verify

post-graduate or work history for some employees. South Bay maintains that
it does not have this information for all its employees but has provided
everything it does have.

                                      7
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 8 of 23



     licensed supervisor, payor name, and amount paid. The
     employee title, credentials and licensure status, and
     supervisor and licensed supervisor fields were populated
     with current information as of the time the supervision
     report was run out of the Credible system.


     The filing did not mollify the relator’s concerns.           Through

a supplemental filing, the relator continues to object to the

handwritten documents.      The relator argues that to the extent

that South Bay has claimed that the effort to decipher these

documents would be cost-prohibitive, the relator will share

costs provided South Bay presents her with an estimated scope,

time, and expense and the parties can reach agreement on these

parameters.    The relator also reiterated that South Bay should

not be entitled to rely upon Rule 33(d) because the burden on

each party to ascertain the answer to Interrogatory No. 2 would

not be substantially the same.        The relator also contends that

exhibits 7-9 and 16 of South Bay’s filing are unclear on who

provided supervision, that South Bay has failed to clarify

whether missing information is being withheld or is not in its

possession, and that South Bay still has not affirmed that the

information the relator seeks in Interrogatory No. 2 is

contained in the documents provided.

     DISCUSSION

     Under    Fed.   R.   Civ.   P.   33(d),   “[i]f   the   answer   to   an

interrogatory may be determined by examining, auditing, compiling,

abstracting, or summarizing a party’s business records,           . . . and
                                      8
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 9 of 23



if the burden of deriving or ascertaining the answer will be

substantially the same for either party, the responding party may

answer by (1) specifying the records that must be reviewed, in

sufficient detail to enable the interrogating party to locate and

identify them as readily as the responding party could . . . .”

This subsection was adopted in 1970 to address interrogatories

“which   require   a   party   to   engage   in   burdensome   or   expensive

research into his own business records in order to give an answer”

and “places the burden of discovery upon its potential benefittee.”

Fed. R. Civ. P. 33 advisory committee’s note (citation omitted).

However, to also protect the requesting party, the burden of

ascertaining the answer must be substantially the same for both

parties, and a responding party may not foist a “mass of records”

upon the requesting party that are not feasible for the requesting

party to research.     Id.

     A party seeking to rely on Rule 33(d) must satisfy four

criteria:   (1) it must affirm that the information sought by the

requesting party is in fact in the specified records; (2) it must

specify the actual documents where information will be found; (3)

it must show that answering the interrogatory in the conventional

manner would impose a burden on it; and (4) it must show that the

burden of deriving the answer from the specified records will be

substantially the same for both parties. Licensed 2 Thrill, L.L.C.

v. Rakuten, Inc., No. 13-cv-11257-DJC, 2015 WL 13376540, at *3 (D.

                                      9
       Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 10 of 23



Mass. Oct. 13, 2015).            Once the producing party satisfies these

criteria, the burden shifts to the requesting party to establish

that the burden of deriving the answers from the business records

is not substantially the same for both parties.                        Petroleum Ins.

Agency, Inc. v. Hartford Accident & Indem. Co., 111 F.R.D. 318,

320 (D. Mass. 1984).

       The relator’s primary assertion is that South Bay cannot rely

on    Rule   33(d)     because   it    cannot    affirm    that       the   information

requested in Interrogatory No. 2 can be found in the records it

has produced.          The relator claims in particular that work and

clinical supervisory information is missing for many employees.

The    relator   also     represents      that    the     vast    majority      of    the

handwritten supervisory notes are difficult to read and decipher,

and that supervisory information is often conflicting.

       South Bay responds that while it does not have work or

clinical experience histories for all employees, it has provided

the relator with everything it does possess in this regard.                            It

also asserts that the handwritten records are the only supervisory

records it has prior to 2015, that the “conflicting” supervisor

information      actually      reflects    the    reality        of   the    layers    of

supervision involved in mental health settings, and that it has

provided the relator with numerous spreadsheets, and even restored

data    fields    to    give     the   relator    the     tools       to    answer    the

interrogatory as expeditiously as South Bay could.

                                          10
      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 11 of 23



      Considering the four criteria here, the court finds on balance

that South Bay has properly invoked Rule 33(d).

      1. South Bay’s Burden to Satisfy the Criteria of Rule 33(d)

             a. Affirmation

      The relator complains that South Bay has never affirmed as a

technical matter that the answer to Interrogatory No. 2 can be

found in the produced records, but the heart of her contention is

that South Bay cannot substantively affirm as much answer because

the   necessary   information      is    not    actually     in,   or    cannot       be

ascertained    from    the   documents       provided.      She    points      to    the

requested work and clinical supervision history for employees as

examples of missing information.                South Bay indicated at the

hearing that while it does not have this information for all

employees, it has provided what it possesses, and offered that if

such information has been produced, it would most likely be with

an employee’s supervisory or personnel records.

      The relator’s frustration over her inability to locate this

information is understandable but the evidence indicates that

South Bay simply does not have the requested information for many

employees.      “A    responding   party       is    not   required     to    conduct

extensive research in order to answer an interrogatory,” though “a

reasonable    effort   to    respond    must    be    made.”   Kaneka        Corp.   v.

Zhejiang Med. Co., No. CV 11-2389 SJO (SS), 2016 WL 11266869, at

*8 (C.D. Cal. Oct. 18, 2016)(quoting Gorrell v. Sneath, 292 F.R.D.

                                        11
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 12 of 23



629, 632 (E.D. Cal. 2013)).            If a party cannot provide the

requested information, it must state under oath that it is unable

to provide the information and set forth the efforts used to obtain

the information.        Id.   Accordingly, South Bay shall amend its

answer to Interrogatory No. 2 to state the efforts it took to

attempt to obtain information regarding the work history and

clinical supervision experience of the subject employees, and to

clarify to the extent possible what such information has been

produced.

     Concerning    information    that     cannot    be   ascertained,   the

relator   cites   the   handwritten    supervision    records,   which   she

claims are largely indecipherable, and refers in her motion to at

least three instances where the last names of supervisors were

missing or the signatures were unclear.        She argued further at the

hearing that “the vast majority” of supervisory documents were

equally unclear.    Mot. Compel 2:42:30-2:42:45 p.m., May 8, 2019,

ECF No. 224.

     South Bay subsequently provided this court with the entire

personnel file from which the relator’s examples were taken.              In

the court’s view, the documents, when reviewed in context, are not

as vague as represented.      First, the cover sheet of the employee’s

file contained the employee’s full name, Kristina Lingertat.             The

roster spreadsheet (D. 227-3), which the court easily searched in

the Excel format provided by South Bay, shows Ms. Lingertat as

                                      12
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 13 of 23



having worked in Weymouth.          And while only a first name for a

supervisor     is   often   given    on   Ms.   Lingertat’s    individual

supervision sheets, the file in its entirety sheds light on full

names.   Here, for example, the supervisor “Kristin” is listed with

a last name on one document, and while it appeared to be “Shendan”

to the court, a review of the roster spreadsheet showed a “Kristin

Sheridan” as a counselor in Weymouth during the relevant time

period. Also, the signature of supervisor “Megan” on several forms

was clear enough for the court to look at the roster spreadsheet

and determine that the supervisor is “Megan Rohrwasser,” also at

Weymouth during the relevant time period.

     The court admittedly encountered more difficulty using the

information to identify the supervisor “Laura,” but by searching

in the Excel form of the roster for all employees named Laura who

also were in Weymouth, the court identified one matching person,

“Laura Gaskins,” who was a clinical supervisor during the relevant

time period.

     To be sure, a few documents bore only a signature that was

difficult to decipher.      That being said, the court found, contrary

to the relator’s assertion, that the vast majority of documents

are quite readily decipherable.        Further, narrowing the employees

by location, first name, and licensure status is straightforward

in the Excel version of the employee roster.



                                     13
      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 14 of 23



      The relator has not submitted any other documents to this

court indicating that indecipherable records are more common in

other files than they are in Ms. Lingertat’s.           If South Bay had

produced these documents haphazardly, or if the court had evidence

indicating that multiple employee files were missing last names or

other indicia of identity, this would be a different story.              But

the   evidence    submitted   indicates   that   handwritten   supervision

notes were produced grouped by employee, and that reviewing the

documents as a group can resolve many ambiguities.

      Further, the relator states that because the handwritten

records are unreliable, the human resources reports listing each

clinician and supervisor are actually the most accurate statement

on whether South Bay provided adequate supervision of unlicensed

therapists.      These reports were generated every 12 weeks and South

Bay has produced 567 such reports. (D. 233, p. 3 n.2).          If each of

the 18 South Bay facilities issued these reports every 12 weeks,

there would be approximately 77-78 reports per year.             Thus, the

567 reports represent a range of no less than seven out of the 10

years covered by the interrogatory request. See Kaneka, 2016 WL

11266869, at *8 (Rule 33(d) does not require the identification of

all documents touching on a request, but only those documents

sufficient to provide a complete response).

       In sum, the court finds based on the evidence before it that

South Bay can affirm that the information the relator seeks is

                                    14
      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 15 of 23



available in the handwritten records as well as the human resources

reports.

            b. Specificity

      While the relator initially contended that South Bay had not

sufficiently identified which batches of documents were responsive

to the various parts of Interrogatory No. 2, the chart South Bay

produced at the hearing appears to have addressed this problem to

a great extent.     See Puerto Rico Aquaduct & Sewer Auth. v. Clow

Corp., 108 F.R.D. 304, 307 (D. P.R. 1985) (when responding party

identified documents by serial number, explained how information

could be found, and offered reasonable assistance to requesting

party,    responding    party   met   specificity   requirement   of     Rule

33(d)).

      The relator still asks that if South Bay intends for this

chart to affirm which documents respond to specific categories of

information requested, it amend its interrogatory response to say

so.   The court finds this request reasonable and so orders South

Bay to amend its response.

            c. Burden

      South Bay has established that were it compelled to answer

this interrogatory in narrative or even chart form, it would face

a substantial burden.      South Bay has estimated that this request

covers 8,000 employees at a minimum.        Mot. Compel 2:13:45-2:15:55

p.m., May 8, 2019, ECF No. 224.        It is also undisputed that until

                                      15
      Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 16 of 23



2015, South Bay had no centralized computer program for tracking

most of the information requested.           South Bay represents that it

has already spent hundreds of thousands of dollars in this and

related litigation, Mot. Compel 2:31:50-2:32:00 p.m., May 8, 2019,

ECF No. 224, and estimates that it would take an average of 700

hours per clinic to provide a narrative response compiling the

handwritten records. (D. 212).         The documents South Bay has filed

with this court indicate that it has already borne a substantial

burden   in    an   attempt   to   categorize      a    tremendous   volume    of

information.

              d. Whether Parties Face Substantially the Same Burden

      Finally, the court finds that South Bay has shown that the

burden for either party to compile information from the handwritten

records would be substantially the same.                As the records request

spans 10 years and 18 facilities with frequent staff turnover (D.

49, ¶ 16), it cannot be assumed that South Bay has a significantly

greater familiarity with these records than the relator does. See,

e.g., International Aerospace Group Corp. v. Evans Meridians LTD,

No. 16-24997-Civ-King/Torres, 2017 WL 1927957, at *3 (S.D. Fla.

May 10, 2017) (where one party is substantially more familiar with

the   documents     at   issue     burden   will       generally   not   be   the

same)(emphasis added); Sadofsky v. Fiesta Prods., LLC, 252 F.R.D.

143, 148 (E.D.N.Y. 2008)(a party’s familiarity with documents does

not necessarily create disparity precluding use of Rule 33(d)).

                                       16
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 17 of 23



     In interpreting the handwritten documents, South Bay would

likely use the same tools it has provided to the relator —indices

in Excel format that can be easily searched for locations, partial

names, dates, supervisory status, and other requested information.

As noted, the court used these tools and found them quite helpful

in clarifying ambiguities.

     2. The Relator’s Obligation to Show that the Burdens are Not
        Substantially the Same

     In arguing that the burden of reviewing the handwritten

supervisory notes is not substantially the same for both parties,

the relator points the court to several decisions where courts

placed weight on the producing party’s better familiarity with its

own records.    See Al Barnett & Son, Inc. v. Outboard Marine Corp.,

611 F.2d 32 (3d Cir. 1979); Sabel v. Mead Johnson & Co., 110 F.R.D.

553 (D. Mass. 1986); Riverfront Landing Phase II Owners' Ass'n v.

Assurance Co., No. C08-0656RSL, 2008 WL 11344626 (W.D. Wash. Dec.

16, 2008).     None of these cases compels a similar finding here,

however.

     In Barnett, the Third Circuit affirmed a district court’s

decision declining to allow the responding party to invoke Rule

33(c) where the party, according to the court, was more familiar

with its own books and records and consequently the burden of

extracting information would not be substantially the same for the

parties.   Barnett, 611 F.3d at 35 n.8.      This court has no basis to


                                   17
        Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 18 of 23



question the merits of the lower court’s decision in Barnett but

the case is not particularly illustrative here where this court

does not, on this record, view South Bay as being self-evidently

substantially better positioned to resolve ambiguities in the

record.

      Sabel involved the defendant company’s production of 154,000

pages    of   documents    in     response     to    an   interrogatory    from    an

allegedly injured consumer about the amount of a drug it had

manufactured.      After using an index prepared by the defendant to

try   and     extract    information,      the      court   concluded     that    the

defendant’s employees were in a better position than the plaintiff

to extract the information.           Sabel, 110 F.R.D. at 556.           However,

the court rejected the argument that a party’s familiarity with

its own records will always result in a burden that is not

substantially equal.        “While an interrogated party will always be

more familiar with its own records than the interrogating party,

familiarity with the records cannot be the sole test.                   The inquiry

is whether the relative burdens are substantially the same, not

whether they are precisely equal.”                  Id. at 556.    As noted, this

court views the parties’ respective burdens as substantially the

same.

      Riverfront Landing involved a homeowners’ association’s bad

faith failure to insure a claim against Assurance, which insured

a   subcontractor       against    whom   the    association      had   obtained    a

                                          18
        Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 19 of 23



judgment.        2008      WL   11344626,           at    *1.       In   response      to    the

association’s        interrogatory           asking       Assurance      to    identify      all

persons with knowledge of facts relating to the subcontractor’s

claim, Assurance referred the association to the 700-page claims

file.     Id. at *2.       The court found that the burden of ascertaining

the   names    would    be      much    higher       on       the   association       than   the

insurance company, which could more readily identify who was

involved      with   the     claim.          “Even       if   defendant       would   have    to

supplement its knowledge by reading through the 700-page document,

defendant has not offered any justification for shifting that

burden onto plaintiff.”                Id.     Here, the volume of documents is

exponentially higher, and like the court in Sabel, this court used

the indices South Bay provided to determine how burdensome it would

be to work through a handwritten file, and found the computer

versions of the indices quite helpful in reviewing the materials

before it.

        Moreover, courts have recognized that Rule 33(d) is best

suited to interrogatories of an objective nature that require

compilation of information. See, e.g., United Oil Co. v. Parts

Assocs., Inc., 227 F.R.D. 404, 419 (D. Md. 2005); accord RE/MAX v.

Quicken Loans Inc., Civ. A. No. 16-cv-02357, 2017 WL 7355299, at

*4 (D. Colo. 2017); Ayers v. Continental Cas. Co., 240 F.R.D. 216,

226 (N.D. W.Va. 2007).            That is the case here; Interrogatory No.

2 is framed as a compilation rather than contention interrogatory.

                                               19
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 20 of 23



     In light of the foregoing, the court finds that the relator

has not met her burden of showing that it will be substantially

more burdensome for her to evaluate the handwritten records than

it would be for South Bay to evaluate them.           South Bay is thus

entitled to invoke Rule 33(d).       See Sadofsky, 252 F.R.D. at 148

(where no unequal burden exists, court will allow responding party

to produce records, even if interrogating party must examine

multiple documents to ascertain answer); Mid-America Facilities,

Inc. v. Argonaut Ins. Co., 78 F.R.D. 497, 498 (E.D. Wisc. 1978)

(even where the requesting party was likely to need 30 days to go

through records, burden was substantially equal and would be placed

upon requesting party).

     Turning to the relator’s other objections, she contends that

various spreadsheets provided by South Bay have confusing and

conflicting information regarding “supervisors.”          (D. 227-7, -8,

-9, and -16). In particular, she claims she cannot ascertain which

supervisors South Bay contends provided the direct and continuous

supervision to unlicensed clinicians required by law.

     Regarding Documents 227-7, 227-9, and 227-16, it appears to

the court that the column marked “licensed supervisor” most likely

contains the name of the individual whom South Bay claims provided

the requisite supervision, but South Bay, to remove any doubt, is

hereby directed to clarify which column identifies the supervisor

supplying direct and continuous supervision.       Similarly, the court

                                   20
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 21 of 23



notes that there are several blank fields in these documents and

also directs South Bay to explain why information is missing from

these fields.     Lastly on these particular documents, the court

observes that the documents appear to have been generated on August

31, 2018, and reminds South Bay of its obligation to update this

information as warranted.

     Turning to Document 227-8, the court understands that the

information highlighted in yellow is the restored data that was

overwritten by the Credible program.        The court also grasps that

the last tab of this document shows when a change to the supervisor

data was made, and by whom.       But the court shares the relator’s

confusion as to how the last tab relates to the previous tabs for

interpretation.     South Bay is thus ordered to provide a more

thorough explanation of how to interpret this chart, including

specific client examples where the supervisor fields changed and

how the relator can determine the order of supervisors and the

date(s) when changes occurred.     South Bay shall also explain blank

fields in this document.

     The relator also contends that it is unclear where documents

are missing whether South Bay has withheld them or whether it

simply does not have them.      South Bay is accordingly required to

amend its interrogatory answer to state with as much specificity

as possible what documents or information it does not have in its

possession.

                                   21
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 22 of 23



     Finally, the relator acknowledges that South Bay’s counsel

may have verbally affirmed that the documents provided in response

to Interrogatory No. 2 contain the information sought by relator

but argues that it is the responding party who must so affirm.

The court agrees and South Bay therefore shall amend its answer to

Interrogatory No. 2 to make clear that the party is affirming that

the documents and information provided contain the information

sought by the interrogatory.

     CONCLUSION

     The motion to compel (D. 207) is GRANTED IN PART and DENIED

IN PART.     The request that South Bay be compelled to provide a

written narrative or table-form answer to Interrogatory No. 2 is

DENIED.    However, South Bay shall and is hereby ORDERED to amend

its answer to Interrogatory No. 2 consistent with the foregoing

discussion.     More specifically, South Bay shall:

     1. Indicate the subsection(s) of Interrogatory No. 2 to which

          Document No. 227-2 is responsive;

     2. Clarify to the extent possible what employee work history

          and clinical supervision records it has produced, what

          records it has not produced, and whether the unproduced

          records are being withheld or are not in its possession;

     3. State     the    efforts   undertaken    to   obtain     requested

          information    on   employee   work   history    and   clinical

          supervision;

                                    22
     Case 1:15-cv-13065-PBS Document 252 Filed 07/23/19 Page 23 of 23



     4. Identify in Document Nos. D. 227-7, 227-8, 227-9, and 227-

         16   which   column   or   columns   contain   the   name   of   the

         supervisor providing “direct and continuous supervision”

         as required by 130 C.M.R. § 429.424, and explain the reason

         for the missing field information in Document Nos. D. 227-

         7, 227-8, 227-9, and 227-16;

     5. Explain Document No. 227-8 more thoroughly to clarify how

         the last tab of this document relates to the other tabs

         and how the relator can use the last tab to determine when

         the licensed supervisor changed for a particular clinician.

         South Bay shall provide the relator with at least two

         specific examples of how to ascertain a supervisor change

         for a particular clinician;

     6. Specify whether responsive documents or information that

         has not been produced is being withheld based on privilege

         (also    specifying   the    privilege)   or   is    not    in   its

         possession; and

    7. Provide the required affirmation under Rule 33 from the

         party.


                                          /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.

SO ORDERED.

DATED:   July 23, 2019




                                     23
